Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 1 of 12 PageID 1401



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 STARSTONE NATIONAL INSURANCE
 COMPANY,

        Plaintiff,

 v.
                                                     CASE NO.: 6:18-cv-01048-GAP-EJK
 POLYNESIAN INN, LLC d/b/a DAYS INN
 OF KISSIMMEE; ANDREW JAMES
 BICKFORD; and JANE DOE, as Personal
 Representative of the Estate of ZACKERY
 RYAN GANOE,

        Defendants.

      REPLY OF PLAINTIFF, STARSTONE NATIONAL INSURANCE COMPANY, TO
       DEFENDANT POLYNESIAN’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
                     MOTION FOR SUMMARY JUDGMENT

        Plaintiff, STARSTONE NATIONAL INSURANCE COMPANY ("Starstone" or

 “Plaintiff”) through its undersigned counsel, pursuant to Fed. R. Civ. P. 56, M.D. Local Rule

 3.01, this Court's Orders [D.E. 24] and [D.E. 82], hereby files its Reply to Defendant

 POLYNESIAN INN, LLC D/B/A DAYS INN OF KISSIMMEE'S ("Polynesian") Response in

 Opposition to Plaintiff’s Motion for Summary Judgment [D.E. 92], and in support thereof states:

                                       INTRODUCTION

        The instant matter arises out of the murder of Zackery Ganoe and the attempted murder

 and bodily injuries of Defendant ANDREW BICKFORD (“Bickford”) that occurred at the

 Polynesian-owned Days Inn of Kissimee. Bickford made a claim for bodily injuries against

 Polynesian. Defendant THE ESTATE OF ZACKERY RYAN GANOE (“Estate of Ganoe”)

 made a claim against Polynesian for wrongful death, which has been settled for the Assault &

 Battery limits of $25,000 per offense of the underlying primary policy, acknowledging the

 304188217v1 1020617
                                                                                 304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 2 of 12 PageID 1402



 Starstone policy does not provide coverage. Starstone filed the instant coverage action, and

 Starstone and Polynesian have each filed summary judgment motions [D.E. 81 & 80], and

 respective opposition briefs. [D.E. 93 & 92].

        The parties agree the subject incident arises out of an “assault or battery,” and thus, the

 “Limited Assault or Battery Liability Coverage” endorsement (“A&B Endorsement”) and its

 $25,000 per offense limit is applicable. The parties also agree the A&B Endorsement is not

 specifically endorsed to the Starstone Policy. The parties dispute whether the $25,000 limit

 applicable for “assault or battery offenses” causing “bodily injury,” “property damage,” or

 “personal and advertising injury” is a sublimit of liability such that the Starstone policy does not

 provide excess coverage. As noted below, case law and insurance glossaries define “sublimit,”

 making clear the A&B Endorsement limits a carrier’s risk for a specific peril, i.e. assault or

 battery offenses. Polynesian sets forth self-proclaimed “rules” governing whether a limit is a

 sublimit, but Polynesian does not and cannot cite to any authority in support of its novel legal

 theories. Additionally, the Endorsement is a sublimit and not standalone coverage as it repeatedly

 refers back to the CGL Coverage Part it modifies, and no additional premium was charged.

        Further, the parties agree the Starstone policy only provides excess coverage to those

 limits “shown in Item 6” of Starstone’s Declarations and the A&B Endorsement is not “shown”

 thereunder. Polynesian, however, claims it was not sufficiently put on notice of this, and

 Starstone is estopped from enforcing this unequivocal language. Polynesian has an obligation to

 read its policy and it is no defense that it has not done so. Polynesian attempts to create coverage

 by estoppel, which runs contrary to Florida law. Nevertheless, no heightened pleading is required

 and the complaint sufficiently provides Polynesian notice, as discussed below.

                                           ARGUMENT

        I.    The A&B Endorsement is a Sublimit
                                         2
 304188217v1 1020617
                                                                                     304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 3 of 12 PageID 1403



        First and foremost, Starstone adopts the arguments and authority set forth in its Response

 and Opposition to Polynesian’s motion for summary judgment. See [D.E. 93]. 1 In its Motion for

 Summary Judgment [D.E. 81], and its Response and Opposition to Polynesian’s summary

 judgment motion [D.E. 93], Starstone provided ample support and authority regarding its

 position as to why the A&B Endorsement provides a sublimit of liability.

        Polynesian mischaracterizes Starstone’s position, claiming Starstone argues the A&B

 Endorsement provides a sublimit merely “because it is less” than the Each Occurrence limit of

 $1,000,000 that applies to “bodily injury” claims. [D.E. 92] at 4, 6. That is not so. Starstone does

 not contend any limit less than $1,000,000 is a sublimit of the Each Occurrence or Personal and

 Advertising Injury limit. Instead, Starstone correctly notes that, according to case law and

 insurance glossaries, a sublimit limits the carrier’s risk for a specific peril. "The very concept of

 a sublimit is to cap a carrier's exposure at an amount below the policy limit if a particular type of

 covered peril caused the loss." Orient Overseas Assocs. v. XL Ins., 2016 NY Slip Op 31009(U),

 ¶ 16, 2016 N.Y. Misc. LEXIS 2048 (N.Y. Sup. Ct. 2016). In the present case, the “particular

 type of covered peril that caused the loss” is an assault or battery offense.

        As Polynesian correctly notes, “without the A&B Coverage Endorsement the

 Northfield Policy would cover assault or battery under Coverage A which would be subject

 to the $1,000,000 Each Occurrence Limit.” [D.E. 92] at 5. 2 The A&B Endorsement limits

 coverage for the specific peril of assault or battery offenses to $25,000 per offense.




        1
           Polynesian did the same in its opposition brief. See [D.E. 92] at 3 (“Polynesian hereby
 adopts the arguments and authority set forth in its Motion for Summary Judgment.”).
         2
           This is the position taken by all defendants. See Polynesian’s interrogatory answers
 [D.E. 81-6] at 11 (“Prior to endorsement, the Northfield Policy provided coverage for assault and
 battery under Coverage A: Bodily Injury and Property Damage Liability.”); Bickford’s
 interrogatory answers [D.E. 93-2] at 5-6 (same statement); Polynesian’s Responses to Requests
                                                  3
 304188217v1 1020617
                                                                                      304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 4 of 12 PageID 1404



        Polynesian takes issue with the exclusion contained in the A&B Endorsement. However,

 the exclusion in the A&B Endorsement operates to ensure the A&B Endorsement limits coverage

 for assault and battery perils as opposed to enlarging coverage. As admitted by Polynesian and

 Bickford, see [D.E. 92] at 5 and supra at n. 3, in the absence of the endorsement at issue, assault

 or battery offenses that result in bodily injuries are covered under the Each Occurrence limit of

 $1,000,000. 3 The A&B Endorsement, however, provides a $25,000 limit for specific perils, i.e

 assault or battery offenses resulting in “bodily injury,” “property damage,” or “personal and

 advertising injury.” In so doing, the A&B Endorsement excludes assault and batteries from the

 CGL Coverage Part to make clear that a claimant is not entitled to both a $1,000,000 limit and

 the $25,000 sublimit. If the A&B Endorsement did not exclude assault and battery offenses from

 the Each Occurrence and Personal and Advertising Injury limits of $1,000,000, then a claimant

 would be getting $1,000,000 in addition to the A&B sublimit of $25,000. In that instance, the

 A&B Endorsement would be providing greater coverage for the specific peril of assault and

 battery offenses as opposed to limiting coverage therefor.

        In the Seductions case discussed in Starstone’s Motion for Summary Judgment, see [D.E.

 81] at 19-20, the Eleventh Circuit found an endorsement, no. CGL 1717, which provided a

 $25,000 limit for assault and battery claims, was a sublimit. See Century Sur. Co. v. Seductions,

 LLC, 349 Fed. Appx. 455, 456 (11th Cir. 2009). This is so, even though, absent endorsement

 CGL 1717, assault and battery offenses were excluded by virtue of another endorsement. See id.


 for Admissions [D.E. 81-5] at p. 6 (admitting that "prior to endorsement, the Northfield Policy
 provided coverage for assault and battery under Coverage A. . . . [which is] limited to the Each
 Occurrence Limit ($1,000,000.00)."); Bickford Responses to Requests for Admissions [D.E. 81-
 2] at pp. 5-6 (same admission).
         3
            In the absence of the A&B Endorsement, assault or battery offenses resulting in
 personal and advertising injury are covered under the Personal and Advertising Injury limit of
 $1,000,000. See Northfield Policy [80-1] at 22, 28 (NFP-019, 025).
                                                 4
 304188217v1 1020617
                                                                                    304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 5 of 12 PageID 1405



 at 456. The present case provides a much clearer example of a sublimit because, absent the A&B

 Endorsement, there is coverage available for assault or battery offenses for $1,000,000, and the

 A&B Endorsement limits coverage therefor to $25,000 per offense.

        Polynesian also claims Starstone “concede[s]” the A&B Endorsement is not subject to the

 Each Occurrence limit. See [D.E. 92] at 5. Polynesian disingenuously distorts Starstone’s

 statement, taking it out of context. Specifically, Polynesian claims Starstone stated as follows:

                 [t]he A&B Endorsement does this [caps the carrier’s exposure for
                assault and battery offenses to $25,000.00 per offense] by
                excluding such offenses under Coverage A to make clear that such
                offenses are not subject to the $1 million Each Occurrence limit. . .

 Id. Starstone’s actual text was:

                [t]he A&B Endorsement does this this [caps the carrier’s exposure
                for assault and battery offenses to $25,000.00 per offense] by
                excluding such offenses under Coverage A to make clear that such
                offenses are not subject to the $1 million Each Occurrence limit as
                well as the A&B sublimit.

 [D.E. 81] at 18 (underlined emphasis added). The underlined portion of the text was omitted

 from Polynesian’s purported reproduction. Starstone was not stating the A&B Endorsement is

 not subject to the Each Occurrence limit. Rather, Starstone stated the endorsement is not subject

 to the Each Occurrence limit in addition to (or “as well as”) the A&B sublimit. Polynesian’s

 argument is but a mere distraction from the issues at hand.

        Contrary to Polynesian’s arguments, it is clear the A&B Endorsement provides a

 sublimit, not “standalone,” “new” or “additional” coverage. No premium was charged for the

 A&B Endorsement. See, e.g., State Nat'l Ins. Co. v. Lamberti, 362 Fed. Appx. 76, 80, 2010 U.S.

 App. LEXIS 1455, *8 (11th Cir. 2010) (holding that a Police Coverage endorsement was not

 standalone to a commercial general liability coverage because, inter alia, “the first page of the

 Police Coverage form states that the ‘Premium For This Coverage’ is ‘Included.’”); Guideone

                                                  5
 304188217v1 1020617
                                                                                     304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 6 of 12 PageID 1406



 Elite Ins. Co. v. Old Cutler Presbyterian Church, Inc., 420 F.3d 1317, 1323, 2005 U.S. App.

 LEXIS 17616, *8-9, 18 Fla. L. Weekly Fed. C 861 (11th Cir. 2005) (finding Sexual and

 Molestation Coverage was a separate coverage because the insured paid a “separate premium”);

 see also Starstone’s Opposition brief [D.E. 93] at 16-18 (discussing additional case law).

        Moreover, the A&B Endorsement continuously refers back to the CGL Coverage Part it

 modifies such that it cannot be standalone coverage. See, e.g., Lamberti, 362 Fed. Appx. at 80

 (finding a police endorsement not to be additional or standalone coverage because it

 continuously referred back to the CGL coverage it modified). The A&B Endorsement expressly

 states it "modifies insurance provided under the following: COMMERCIAL GENERAL

 LIABILITY COVERAGE PART" and repeatedly refers back to the various sections of the CGL

 Coverage Part it modifies. See Starstone’s Opposition brief [D.E. 93] at 15-16 (detailing how the

 A&B Endorsement expressly refers back to various sections of the CGL Coverage Part).

        II.     Polynesian’s Estoppel Argument Fails

        Polynesian acknowledges both that the Starstone policy only provides excess coverage

 for limits “shown” in Item 6 of the Declarations, and that the A&B Endorsement limit is not

 “shown” thereunder. Notably, Polynesian does not (and cannot) counter Starstone’s argument

 substantively because it is clear the A&B limit – sublimit or otherwise – is not “shown” in Item

 6. Instead, Polynesian only argues that, because Starstone did not detail with specificity this

 argument in its Complaint, it is estopped from now asserting this argument. Polynesian’s

 argument fails for multiple reasons.

        Polynesian claims it was not sufficiently provided notice that there was no coverage

 under the Starstone policy because the A&B limits are not “shown” in Item 6. However, the

 insuring agreement of the Starstone plainly so states. Polynesian has an obligation to read its


                                                 6
 304188217v1 1020617
                                                                                    304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 7 of 12 PageID 1407



 policy and it is no defense that it has failed to do so. “If [an] insured failed to read the policy his

 dereliction cannot be charged to the insurance company.” Globe & Rutgers Fire Ins. v. Segler,

 44 So. 2d 658, 660 (Fla. 1950) (also noting that "[t]he insured is bound by the terms of the policy

 which he accepts"); Allen v. United Servs. Auto. Ass'n, 2014 U.S. Dist. LEXIS 43379 (N.D. Fla.

 2014) (same); Oretsky v. Infinity Ins., 524 F. App'x 517, 523 (11th Cir. 2013) (“failure to read . .

 . the policy is of no moment. . .”). "[A]n insured cannot avoid liability for a provision in an

 insurance [policy] he claims he did not read." Citizens Prop. Ins. v. European Woodcraft & Mica

 Design, 49 So. 3d 774, 777-78 (Fla. 4th DCA 2010); Great Am. Assurance Co. v. Sanchuk, LLC,

 2012 U.S. Dist. LEXIS 154003, at *26 (M.D. Fla. 2012).

        Irrespective of the above, Polynesian was sufficiently provided notice, and Starstone was

 not required to satisfy any heightened pleading standard as Polynesian argues. As reiterated time

 and time again, the Starstone policy does not provide excess coverage for claims covered under a

 sublimit of liability under the primary Northfield policy. Thus, the fact the A&B Endorsement

 limits are a sublimit is why such limits are not “shown” in Item 6 (i.e. because the Starstone

 policy, per its very terms, does not provide excess coverage for sublimits). While the A&B limits

 need not be sublimits to not be “shown” on the Declarations, in this particular instance, the

 reason the A&B limits are not “shown” is because it is a sublimit to which the Starstone policies

 does not provide excess coverage. Thus, Polynesian was sufficiently provided notice of this basis

 for disclaimer, by virtue of the complaint, denial letter, and the plain and ordinary language of

 Polynesian’s policy that Polynesian was responsible for reading.

        Polynesian cites to Manning v. St. Petersburg Kennel Club, Inc., wherein Manning filed a

 lawsuit under the FLSA arguing that “she is entitled to receive the mandatory minimum wage”

 because her employer improperly pooled tips for certain employees. 2015 U.S. Dist. LEXIS


                                                   7
 304188217v1 1020617
                                                                                       304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 8 of 12 PageID 1408



 13897 (M.D. Fla. 2015). In her opposition papers to the employer’s summary judgment motion,

 Manning additionally argued her employer unlawfully deducted tips from certain employees,

 herself included. Id. at *10. Manning sought return of these improper deductions. See id. The

 Court held the latter argument was improperly raised. Id. at *11. In so holding, the Court noted

 that Manning’s first argument (seeking minimum wage because of an improper tip pool) did not

 sufficiently put the employer on notice as to the second argument (that Manning also sought the

 return of improper tip deductions). Id. The relief sought was entirely different. Id. Additionally,

 in answers to interrogatories asking “what is the nature of your claim?,” Manning only addressed

 the improper tip pool issue wherein Manning sought payment of minimum wage, and did not

 address that she also sought the return of tip deductions. See id.

        Manning is distinguishable and properly disregarded as the additional claim Manning

 asserted (improper deductions from employer) and the relief sought (return of deductions) had

 nothing to do with the original claim (improper tip pool) and the relief sought therefor (payment

 of minimum wage). Here, as noted above, the claims are keenly interrelated and the relief

 requested is the same – a declaration of no coverage. Additionally, Manning was asked to

 specify the nature of her claim in interrogatories and only discussed the improper tip pool. In the

 present case, Polynesian, at its own risk, failed to propound any discovery asking for a detail of

 Starstone’s position, which is common practice. See, e.g., Starstone’s interrogatories to

 Polynesian, which are attached heretofore as Exhibit “A,” at no. 6 (asking Polynesian to

 “[d]escribe in detail the basis for [its] contention that the StarStone policy provides coverage for

 the Subject Incident.”). All discovery Polynesian propounded to Starstone are attached and

 demonstrate that no such inquiry was made. See Polynesian’s Requests for Admission,




                                                   8
 304188217v1 1020617
                                                                                     304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 9 of 12 PageID 1409



 Polynesian’s First Request to Produce, and Polynesian’s Second Request to Produce are attached

 heretofore, respectively, as Exhibits “B,” “C,” and “D.”

        Polynesian is attempting to create coverage by estoppel and waiver, which is contrary to

 Florida law. “The general rule under Florida law is that ‘the insurer's coverage or restrictions on

 the coverage cannot be extended by the doctrine of waiver and estoppel.’” Doe v. Allstate Ins.

 Co., 653 So.2d 371, 373 (Fla. 1995) 4 (internal quotations omitted); Camden Fire Ins. Ass'n v.

 MDVIP, Inc., 2013 U.S. Dist. LEXIS 192521, at *8 (S.D. Fla. 2013). “[A] court cannot create

 coverage by equitable estoppel.” Burger King v. Lumbermens Mut. Cas., 410 F. Supp. 2d 1249,

 1259 (S.D. Fla. 2005). “Under Florida law, the doctrine of waiver and estoppel is not available to

 bring within the coverage of the policy risks not covered by its terms.” Country Manors Asso. v.

 Master Antenna Sys., 534 So. 2d 1187, 1195 (Fla. 4th DCA 1988); Six L's Packing Co. v. Florida

 Farm Bureau Mutual Insurance Co., 268 So.2d 560, 564 (Fla. 4th DCA 1972), cert. discharged,

 276 So.2d 37 (Fla. 1973); Solar Time Limited v. XL Specialty Ins. Co., 142 Fed. Appx. 430, 434

 (11th Cir. 2005) (affirming judgment of no coverage where the insurer issued a reservation of

 rights letter that specifically noted that it was not waiving any defenses or rights, even though it

 did not identify specific basis for denial despite having knowledge of facts to raise same). For

 Starstone to have waived its argument, there needs to be an “intentional relinquishment of a

 known right.” Moton v. Nat'l Motor Club, 705 F. App'x 850 (11th Cir. 2017). The “intentional

 relinquishment” must be shown in an “unequivocal manner.” Id. Polynesian has failed to make

 this requisite showing needed as Starstone has always maintained there is no coverage.




        4
          Doe acknowledged an exception to this general rule where an insurer erroneously
 begins to defend an insured and the insured relies upon the insurer to the insured's detriment.
 Doe, 653 So.2d at 373. That is not the case here.
                                                  9
 304188217v1 1020617
                                                                                     304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 10 of 12 PageID 1410



          In any event, Polynesian has failed to establish (1) reasonable reliance on something

  other than plain policy language (2) to its detriment. Polynesian’s argument that it “cannot

  conduct any discovery relevant to this theory” is a farce. Polynesian has acknowledged and

  recognized the Starstone policy attached to the complaint is a true and correct copy. See

  Polynesian’s RFAs to Starstone, Ex. “A” at no. 4. Even more, Starstone has provided a certified

  copy of its policy. [D.E. 81-9]. The language of the Starstone policy plainly and clearly provides

  it only provides excess coverage for those limits “shown” in Item 6 and the A&B Endorsement is

  not so “shown.” See [D.E. 80-4] at 5, 17 (SSP-005, 016). No facts obtained in the discovery

  process would have provided any discoverable information relevant to the interpretation of these

  provisions, which are questions of law. Fayad v. Clarendon Nat'l Ins., 899 So. 2d 1082, 1085

  (Fla. 2005); U.S. Fire Ins. v. J.S.U.B., 979 So. 2d 871 (Fla. 2007) (“an issue of insurance policy

  construction. . . is a question of law. . ”).

          Assuming arguendo that this Honorable Court does not find this argument to be an

  independent basis for a disclaimer, at a minimum, the A&B Endorsement’s limit not being

  “shown” on Item 6 supports that this limit is indeed a sublimit. Thus, Polynesian’s estoppel and

  waiver arguments fail.

                                              CONCLUSION

          WHEREFORE, Plaintiff STARSTONE NATIONAL INS. CO. respectfully request this

  Court grant it Motion for Summary Judgment, deny Polynesian’s Motion for Summary

  Judgment, and for all such other relief this Court deems just and proper under the circumstances.

  Dated: August 16, 2019




                                                  10
  304188217v1 1020617
                                                                                    304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 11 of 12 PageID 1411



                                            Respectfully submitted,

                                            HINSHAW & CULBERTSON LLP
                                            One East Broward Boulevard, Suite 1010
                                            Fort Lauderdale, FL 33301
                                            Telephone: 954-467-7900
                                            Facsimile: 954-467-1024

                                            By:        /s/Rory Eric Jurman
                                                       RORY ERIC JURMAN
                                                       FBN.: 194646
                                                       Email: rjurman@hinshawlaw.com

                                                       VIVIANA A. LOSHAK, ESQ.
                                                       FBN.: 84869
                                                       Email: vloshak@hinshawlaw.com
                                                       Attorneys for Starstone



                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 16, 2019, the foregoing document was electronically filed

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record on the attached Service List in the manner specified,

  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.

                                                       /s Viviana A. Loshak
                                                       Viviana A. Loshak




                                                  11
  304188217v1 1020617
                                                                                  304188217v1 1020617
Case 6:18-cv-01048-GAP-EJK Document 100 Filed 08/16/19 Page 12 of 12 PageID 1412




                                      SERVICE LIST

                            CASE NO. 6:18-cv-01048-GAP-EJK

  Scott Busby, Esq,                            Todd R. Falzone, Esq.
  Busby, Negin Attorneys at Law                Karina D. Rodrigues, Esq.
  8200 Roberts Drive                           Kelley Uustal, PLC
  Suite 201                                    Kelley Uustal Courthouse Law Plaza
  Atlanta, GA 30350                            700 SE 3rd Avenue, Suite 300
  E-Mail: busby@busbynegin.com                 Fort Lauderdale, FL 33316
  Telephone: (470) 275-3042                    E-Mail: trf@kulegal.com; kdr@kulegal.com
  Counsel for Andrew James Bickford            Telephone: (954) 522-6601
                                               Facsimile: (954) 522-6608
                                               Counsel for Andrew Bickford

  Mark A. Nation, Esq.
  Gregory D. Smartwood, Esq.
  The Nation Law Firm
  570 Crown Oak Centre Drive
  Longwood, FL 32750
  E-Mail: mnation@nationlaw.com;
  gsmartwood@nationlaw.com
  Telephone: (407) 337-1104
  Facsimile: (407) 339-1118
  Attorney for Polynesian Inn, LLC DBA Days
  Inn of Kissimmee




                                              12
  304188217v1 1020617
                                                                           304188217v1 1020617
